PER CURIAM.
It is undisputed that it was error to sentence appellant to life in prison followed by consecutive sentences on additional counts with the court retaining jurisdiction over one-third of the determinate portion of the sentence. Jurisdiction may not be retained over a sentence of indeterminable length. On remand, the court may choose to resentence appellant to the determinate sentences first, retaining jurisdiction over one-third of that time, followed by the life sentence. Otherwise, the court is to eliminate the provision for retaining jurisdiction.
HERSEY, STONE and WARNER, JJ., concur.